Citation Nr: 9914200	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-46 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected residuals of infectious hepatitis with 
psychological gastrointestinal reaction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from December 1950 to 
April 1954.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  


REMAND

In a June 1954 rating decision, the RO granted service 
connection for infectious hepatitis.  A 10 percent disability 
evaluation was assigned, effective in May 1954.  
Subsequently, that 10 percent rating was reduced to a 
noncompensable evaluation.  By rating action dated in May 
1965, the veteran was service-connected for psychophysiologic 
gastrointestinal reaction (GI) which was incorporated with 
the previous service-connected disability.  

When seen by VA in June 1996, the veteran did not display any 
abdominal discomfort, no food intolerance, no nausea or 
vomiting, no pain, no anorexia, and no malaise.  There was 
not any generalized weakness.  The assessment was remote 
history of hepatitis with no residuals.  The examiner also 
indicated that liver function tests were within normal limits 
and that there was no evidence of a psychophysiologic GI 
reaction.   

In an informal hearing presentation dated in April 1999, the 
veteran's representative indicated that medical evidence had 
been associated with the claims file which had not been 
reviewed by the RO and that review of such evidence by the RO 
was not being waived.  This evidence includes a VA progress 
note dated in March 1997 which reflect symptoms associated 
with gastroesophageal reflux disease.  This note also 
indicates that upper gastrointestinal series were performed; 
the Board points out, however, these records have not been 
associated with the claims file.  Also included is a VA 
compensation and pension examination dated in March 1997 
which shows a diagnosis of depression.  The Board notes this 
evidence was submitted after the Statement of the Case dated 
in October 1996 and is referred to the RO for appropriate 
action in accordance with 38 C.F.R. § 19.37.  

In light of the current state of the record, the Board 
concludes that further development required for an equitable 
disposition of this appeal.  See Littke v. Derwinski, 1 Vet. 
App. 90 (1990); Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.   The RO should contact the veteran 
and request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claim.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  In any event, the RO should 
obtain all VA treatment records 
pertaining to the veteran's residuals of 
hepatitis with psychological 
gastrointestinal reaction, including the 
studies indicated in the body of this 
remand, since 1997.  

2.  Thereafter, the veteran should be 
afforded VA examinations by a board 
certified specialist, if available, to 
determine the current severity his 
service-connected disability.  The claims 
folder must be available to the examiner 
for review prior to the examination.  A 
complete history should be taken, and all 
indicated studies should be performed.  
All clinical manifestations should be 
reported in detail.  The examiner should 
indicate the degree, if any, of 
gastrointestinal disturbance, any 
associated fatigue, mental depression, or 
anxiety as well as any dietary 
restrictions or other therapeutic 
measures deemed necessary.  A complete 
rationale should be given for all 
opinions and conclusions expressed. 

3.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination 
reports contain all requested 
information.  Stegal v. West, 11 Vet. 
App. 268 (1998).  If not, it should be 
returned for corrective action.  In light 
of the additional evidence obtained 
pursuant to the requested development, 
the RO should reevaluate the claim on 
appeal with consideration of the March 
1997 VA medical evidence identified in 
the body of this remand.  

4.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









